Fourth Court of Appeals
                                   San Antonio, Texas
                                         JUDGMENT
                                       No. 04-13-00124-CV

              CHRISTUS SANTA ROSA HEALTH CARE CORPORATION,
                                 Appellant

                                                 v.

                Jennifer Marie BOTELLO and Edmond M. Ybarra Individually
                 and as Next Friends of Yzabella Marie Ybarra, a Minor Child,
                                          Appellees

                   From the 150th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2012-CI-18783
                     Honorable Barbara Hanson Nellermoe, Judge Presiding

       BEFORE JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE ALVAREZ

        In accordance with this court’s opinion of this date, (1) the trial court’s order of February
6, 2013 is REVERSED and judgment is RENDERED dismissing appellees’ health care liability
claims against appellant with prejudice and (2) we REMAND the cause to the trial court for a
determination of court costs and attorney’s fees to be awarded to appellant pursuant to Texas Civil
Practice and Remedies Code section 74.351(b)(1).

       It is ORDERED that appellant recover its costs of appeal from appellees.

       SIGNED September 18, 2013.


                                                  _____________________________
                                                  Sandee Bryan Marion, Justice